Citation Nr: 0119495	
Decision Date: 07/27/01    Archive Date: 07/31/01

DOCKET NO.  00-15 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a back condition, as 
secondary to service-connected acute anterior spinal 
poliomyelitis, with residual minimal weakness of the right 
upper and lower extremity, abdominal muscles and muscles of 
the right neck.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel




INTRODUCTION

The appellant served on active duty from January 1951 to 
January 1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 1999 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Houston, Texas.    



FINDINGS OF FACT

1. The veteran's VA Form 9 received in January 1997 did not 
discuss any errors of fact or law regarding the RO's denial 
of the veteran's claim for service connection for a back 
condition, as secondary to service-connected acute, anterior, 
spinal poliomyelitis, with residual minimal weakness of the 
right upper and lower extremity, abdominal muscles and 
muscles of the neck, right.  

2.  The veteran did not file an adequate substantive appeal 
with respect to this matter.

CONCLUSION OF LAW

An adequate substantive appeal on the issue entitlement to 
service connection for a back condition, as secondary to 
service-connected acute, anterior, spinal poliomyelitis with 
residual minimal weakness of the right upper and lower 
extremity, abdominal muscles and muscles of the neck right, 
was not filed, and the Board lacks jurisdiction to consider 
this issue. 38 U.S.C.A. §§ 7104(a), 7105(a), 7105(d)(3), 
7105(d)(5) and 7108 (West 1991 & Supp. 1999); 38 C.F.R. §§ 
20.200, 20.202, and 20.203 (2000).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, it must be noted that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Among other things, this law 
redefines the obligations of the Department of Veterans 
Affairs (VA) with respect to notice and the duty to assist.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, the matter 
now before the Board, the adequacy of the veteran's 
substantive appeal, is not affected by the new law.  In any 
event, the veteran has been provided an explanation of why 
his substantive appeal was faulty, the applciable legal 
criteria and an opportunity to address that matter in writing 
or at a hearing.  Thus the veteran is not prejudiced by the 
Board deciding the matter of the adequacy of the appeal.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 
(O.G.C. Prec. 16-92), 57 Fed. Reg. 49,747 (1992).      

The law provides that "[Q]uestions as to timeliness or 
adequacy of response shall be determined by the Board of 
Veterans' Appeals." 38 U.S.C.A. § 7105(d)(3) (West 1991).  
The initial question that must be resolved is whether the 
Board has jurisdiction to consider the claim of entitlement 
to service connection for a back disability, as secondary to 
the veteran's service-connected anterior poliomyelitis.  

On May 21, 2001, the veteran and his representative were 
given notice that the Board was going to consider whether the 
veteran's substantive appeal was adequate with respect to the 
above noted issue and given an opportunity to request a 
hearing or present argument related to this matter.  See 38 
C.F.R. § 20.203 (2000).  Although the Board has the 
obligation to assess its jurisdiction, it must consider 
whether doing so in the first instance is prejudicial to the 
veteran.  Cf. Marsh v. West, 11 Vet. App. 468 (1998); see 
also Bernard v. Brown, 4 Vet. App. 384 (1993).  In this case, 
the Board concludes that its consideration of this matter 
does not violate the veteran's procedural rights.  The May 
21, 2001, letter to the veteran, along with the applicable 
law and regulations provided at that time, afforded him 
notice of the regulations pertinent to the issue of adequacy 
of substantive appeals, as well as notice of the Board's 
intent to consider this issue.  He was given 60 days to 
submit argument on this issue and provided an opportunity to 
request a hearing on this issue.  He did not request a 
hearing or otherwise respond to the Board's letter and has 
not submitted any argument concerning the adequacy of his 
substantive appeal.  

As noted by the United States Court of Appeals for the 
Federal Circuit, "it is well-established judicial doctrine 
that any statutory tribunal must ensure that it has 
jurisdiction over each case before adjudicating the merits, 
that a potential jurisdictional defect may be raised by the 
court or tribunal, sua sponte or by any party, at any stage 
in the proceedings, and, once apparent, must be adjudicated. 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996) 
(citations omitted).

In order to perfect an appeal of an adverse determination, 
governing statutory and regulatory provisions require the 
submission, following an adverse rating action and adequate 
notice thereof, of a notice of disagreement and, following 
issuance of a statement or supplemental statement of the 
case, an adequate substantive or formal appeal.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 20.200 and 20.202 (2000).

An August 1999 rating decision denied service connection for 
a back disability as secondary to service-connected residuals 
of poliomyelitis.  The veteran was notified of that decision 
on August 26, 1999.  In September 1999 he submitted a notice 
of disagreement and was furnished a statement of the case and 
VA Form 9 on November 5, 1999.  In July 2000 he submitted the 
Form 9.  On the part of the form where he was to state "why 
I think that VA decided my case incorrectly," he wrote, 
"Service connection for back condition."  

On August 3, 2000, the representative submitted a statement 
in which he noted that it was the veteran's contention "that 
Service connection for back condition as secondary to the 
service connected disability of poliomyelitis, anterior, 
acute, spinal, with residual minimal weakness of the right 
upper and lower extremity, abdominal muscles of the neck 
right, mild."  The representative also identified some 
medical records in the file, without discussing their 
content, and then concluded that he was of the opinion that 
the veteran "has adequately stated his contentions...."  The 
representative's statement also did not set out any argument 
relating to error of fact or law in the RO's decision.  

Under pertinent statutory provisions, a claimant must file a 
substantive appeal to perfect an appeal. 38 U.S.C.A. § 
7105(a) (West 1991); 38 C.F.R. § 20.200 (1999); see Roy v. 
Brown, 5 Vet. App. 554 (1993).  A substantive appeal consists 
of a properly completed VA Form 9 or correspondence 
containing the necessary information.  38 C.F.R. § 20.202 
(2000).  The substantive appeal should set out specific 
arguments relating to errors of fact or law made by the RO in 
reaching the 
determination being appealed. 38 U.S.C.A. § 7105(d)(3) (West 
1991); 38 C.F.R. § 20.202 (2000).  To the extent feasible, 
the argument should be related to specific items in the SOC.  
Id.  The Board may dismiss any appeal that fails to allege 
specific error of fact or law in the determination being 
appealed.   Id.

The appeal must be filed within a year of notice of the 
adverse rating action, or within 60 days of the issuance of 
the SOC, whichever is longer.  38 U.S.C.A. § 7105(b)(1), 
(d)(3) (West 1991); 38 C.F.R. § 20.302(b) (2000).  

In this case, the veteran submitted a timely VA Form 9 but 
there were no identified errors of fact or law cited by the 
veteran with respect to the issue on appeal.  There was no 
other correspondence received from the veteran within the 
appeal period that could be construed as a substantive 
appeal.  

The veteran's representative noted the issue of entitlement 
to secondary service connection for back disability in the 
August 3, 2000 statement.  However, that statement merely 
relies on the veteran's "adequately stated contentions'' and 
does not take issue with the RO's determination in any way.  
Thus, it apparently was not intended as, and does not meet 
the requirements for a substantive appeal.  

An application for review on appeal shall not be entertained 
unless it is in conformity with chapter 71, Title 38, United 
States Code. 38 U.S.C.A. § 7108 (West 1991).  There has not 
been an adequate appeal of this issue, so any purported 
appeal is not in conformity with the law.  Therefore, the 
appeal was not perfected, and the Board is without 
jurisdiction to adjudicate these claims.  38 U.S.C.A. §§ 
7104(a), 7105(a), 7105(d)(3), and 7108 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 20.101(a), 20.200, and 20.202 (2000). 


ORDER

The appellant having failed to perfect an appeal through 
filing of an adequate substantive appeal, the claim of 
entitlement to service connection for a back condition, as 
secondary to service-connected acute, anterior, spinal 
poliomyelitis, with residual minimal weakness of the right 
upper and lower extremity, abdominal muscles and muscles of 
the right neck is dismissed.


		
	JANE E. SHARP
	Member, Board of Veterans' Appeals


